Order, Family Court, Bronx County (Monica Drinane, J.), entered on or about November 4, 2009, which, after a fact-finding hearing, determined that respondent mother had neglected the subject children, and order of disposition, same court and Judge, entered on or about January 14, 2010, which placed the children in the custody of the Administration for Children’s Services until completion of the next permanency hearing, unanimously affirmed, without costs.
The presentment agency sustained its burden of demonstrating by a preponderance of the evidence (see Matter of Tammie Z., 66 NY2d 1, 3-5 [1985]) that appellant neglected the subject children by inflicting excessive corporal punishment, failing to provide the children with proper medical and dental care, and failing to provide them with adequate food. The caseworker testified that two of the children stated that appellant hit one child with a broomstick, and sometimes hit both children with her hand or with a belt. The caseworker stated that she observed the injured child and heard appellant admit to the police that she struck the child. Appellant admitted to the caseworker that she failed to take the children for medical and dental appointments for at least a year, and the caseworker noted that when she visited the home, there was no food in the refrigerator or the kitchen cabinets.
Appellant argues that the out-of-court statements of the children are inadmissible hearsay. However, such statements are admissible if properly corroborated, and they may support a finding of abuse or neglect (see Matter of Nicole V., 71 NY2d 112, 118 [1987]). Here, the children’s statements were corroborated by the caseworker’s observations, her testimony that she heard the mother admit to striking the child with a *464broomstick, the children’s medical and dental records, and photographs of the injured child. Concur—Mazzarelli, J.P., Friedman, Catterson, Manzanet-Daniels and Román, JJ.